Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is being sent out to correct the IDS dated 07/22/2015.  The IDS has been annotated with the dates and names.  The IDS had and has been considered.
Reasons for Allowance
Claims 1-2, 5-11, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are the same those presented on 09/30/2021 and have been reproduced below:
The closest prior art include MARTIN (WO 2007/083106A2)
MARTIN teaches an aspect of an invention in which one or more surfactants are added to a liquid fuel or oil to provide a stable water-in-fuel emulsion in the event that the liquid fuel or oil become contaminated with water. Another aspect teaches that an emulsifying agent is added directly to fuel as a preventive for water present from drop out. MARTIN teaches the emulsifying agents include a fatty (C8-C24) amido (C1-C6) alkyl betaine. MARTIN further 
MARTIN do not suggest with enough specificity, that the combination of 45 — 4575 ppm by weight of at least one C6-C15 alcohol ethoxylate with 2 to 425 ppm of at least one fatty (C8-C24) amido (C1-C6) alkyl betaine, forms a stable clear water-in-oil emulsion in the presence of 0 to 50 ppm water.
Applicant has provided test results that demonstrate that outside the ranges claimed, that a stable, and clear water-in-oil emulsion would not be formed as the emulsifier would drop out of the emulsion, leading to freezing and destabilizing the fuel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        /PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771